COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  JUAN HEREDIA AND                                               No. 08-15-00327-CV
  FLOR FLORES,                                    §
                                                                      Appeal from
                         Appellants,              §
                                                                  327th District Court
  v.                                              §
                                                               of El Paso County, Texas
  MICHAEL ZIMPRICH,                               §
                                                                    (TC # 2011-344)
                         Appellee.                §



                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF AUGUST, 2018.



                                       ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rodriguez, and Palafox, JJ.
Palafox, J., dissenting